BURGESS, J.
At the April term, 1900, of the circuit court of Dent county, defendant was convicted of felonious assault upon the person of one Burl Talley, and his punishment fixed at two years’ imprisonment in the penitentiary. The cause is before us upon defendant’s appeal.
The facts, briefly stated, are, that on Sunday morning, *520-April 1, 1900, Burl Talley rode up to defendant’s house in -Dent county, and got off his horse and called for defendant. -He was then about twenty feet from the house. Two persons were seen by Talley through the window of the house, one of whom he took to be a man and the other a woman. They told him to leave the place, whidh he attempted to do, and while in the act of mounting his horse the defendant fired his gun at Talley, and shot him in the back. He fell to the ground from the effect of the shot, but in a few minutes got up, caught his horse which had broken away from him when the gun was fired, and left the place.
Upon a careful examination of the record, we find it to be free from error. The shooting was without provocation or excuse, and the defendant’s guilt clearly shown.
The judgment should be affirmed, and it is so ordered.
Sherwood, P. J., and Gantt, J., concur.